Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/434,412, filed on 06/07/2019.  Claims 21-40, as originally filed, are currently pending and have been considered below. Claim 21, 31 and 40 are independent claim.

Priority
This application is a CON of application 15/704,960 (US Patent No 10,361,870 B2) filed on 09/14/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,361,870 B2. Although the claims at issue are not identical, they are not the claims in the patented application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10,361,870 B2 in view of  Davis (US Patent Application Publication No 2017/0148016 A1) in view of Linder (US Patent Application Publication No. 2018/0254891 A1). The dependent claims are rejected because of their dependency on independent claim. 
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent Application Publication No 2017/0148016 A1) in view of Linder (US Patent Application Publication No. 2018/0254891 A1).

Regarding Claim 21, Davis discloses an apparatus, comprising: 
a communications interface (Davis, ¶[0144]- ¶[0145]); 
a memory storing instructions (Davis, ¶[0144]- ¶[0145]); and 
at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to perform operations including (Davis, ¶[0144]- ¶[0145]): 
transmitting message data to the second computing system via the communications interface, the message data comprising the encrypted first portion of the event data and causing the second computing system 
transmitting query data to the first computing system via the communications interface, the query data causing the first computing system to access product status data within the distributed ledger (Davis, ¶[0099], the posting of the hash value may include electronically 
receiving the product status data from the first computing system via the communications interface (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one 
Davis does not explicitly discuss the following limitation that Linder teaches:
receiving, from a first computing system via the communications interface, a public cryptographic key of a second computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process);
encrypting a first portion of event data using a symmetric encryption key derived from the public cryptographic key (Linder, ¶[0019], the 
Davis in view of Linder are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “providing network security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Davis in view of Linder to include the idea of utilizing encryption with computing devices and communicating encrypted data via network and public ledger. It will also enhance the security of the system by blocking the fraudulent users.

Regarding claim 22, Davis in view of Linder discloses the apparatus of claim 21, wherein: 
the event data characterizes an occurrence of one or more events within a lifecycle of a product (Davis, ¶[0099], the posting of the hash value may include 
the query data comprises a request for a status of the product within the lifecycle, the request comprising a product identifier (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a 
the product status data identifies the status of the product within the lifecycle (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); and 
the one or more elements of the distributed ledger track the occurrence of the one or more events within the lifecycle of the product (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including 

Regarding claim 23, Davis in view of Linder discloses the apparatus of claim 22, wherein: 
the query data comprises an identifier of a product (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that 
the query data further causes the second computing system to access additional instructions recorded onto the distributed ledger, the second computing system being configured to execute the additional instructions to perform operations including identifying the product status data within the distributed ledger based on the product identifier (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain).

Regarding claim 24, Davis in view of Linder discloses the apparatus of claim 23, wherein: 

the events comprise an issuer event, a personalization event, a decommissioning event, or a delivery event (Davis, ¶[0122], an issuing financial institution may issue a payment card or other suitable payment instrument to a consumer); 
the product identifier comprises a public cryptographic key associated with the EMV-compatible payment card (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain);
and the additional instructions recorded onto the distributed ledger data establish a distributed smart contract (Davis, ¶[0099], the posting of the hash 

Regarding Claim 25, Davis in view of Linder discloses the apparatus of claim 21, wherein the at least one processor is further configured to perform operations including: 
computing a first hash value based on the event data, and computing a second hash value based on the encrypted first portion of the event data and an unencrypted second portion of the event data (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system 
generating the message data, the message data further comprising the encrypted first portion of the event data, the unencrypted second portion of the event data, and the first and second hash values (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a 
applying a first digital signature to the message data (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); and
transmitting the message data and the applied digital signature to the second computing system via the communications interface (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the 

Regarding Claim 26, Davis in view of Linder discloses the apparatus of claim 25, wherein the message data further causes the second computing system to perform operations including: 
verifying an integrity of the message data based on at least one of the applied first digital signature, the first hash value, or the second hash value (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in the additional data element included in the generated authorization response. The transmitting device of the 
applying a second digital signature to the message data based on the verified integrity (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in the additional data element included in the generated authorization response. The transmitting device of the issuer processing server may electronically transmit the hash value to the blockchain system for posing to the opaque blockchain. ¶[0084], the validation module of acquirer processing server and issuer processing server may validate the hash value 
recording the encrypted first portion of the event data, the unencrypted second portion of the event data, the first and second hash values, the applied first digital signature, and the applied second digital signature onto the one or more elements of the distributed ledger (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in the additional data element included in the generated authorization response. The transmitting device of the issuer processing server may electronically transmit the hash value to the blockchain system for posing to the opaque blockchain. ¶[0084], the validation module of acquirer processing server and issuer processing server may validate the hash value included in the block of the opaque blockchain as being equivalent to the value generated by the respective data 

Regarding Claim 27, Davis in view of Linder discloses the apparatus of claim 26, wherein the message data further causes the second computing system to perform operations including: 
computing a third hash value based on the encrypted first portion of event data and the unencrypted second portion of the event data (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in the additional data element included in the generated authorization response. The transmitting device of the issuer processing server may electronically transmit the hash value to the blockchain system for posing to the opaque blockchain. ¶[0084], the validation module of acquirer processing server and issuer processing server may validate the hash value included in the block of the opaque blockchain as 
decrypting the encrypted first portion of the event data using the symmetric encryption key (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process); 
computing a fourth hash value based on the decrypted first portion of the event data and the unencrypted second portion of the event data 
verifying the integrity of the message data based on (i) a verification of the applied first digital signature, (ii) a comparison of the first and the third hash values, and (iii) a comparison of the second and the fourth hash values (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic 

Regarding Claim 28, Davis in view of Linder discloses the apparatus of claim 21, wherein the at least one processor is further configured to perform operations including: 
transmitting, to the first computing system via the communications interface, a request for the public cryptographic key of the second computing system, the request causing the first computing system to 
generating the symmetric encryption key based on an application of a symmetric key generation algorithm to the public cryptographic key of the second computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private 

Regarding Claim 29, Davis in view of Linder discloses the apparatus of claim 28, wherein the at least one processor is further configured to perform operations including: 
loading a public cryptographic key associated with the additional instructions from the memory (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process); 
based on the public cryptographic key associated with the additional instructions, verifying a second digital signature applied to the public cryptographic key of the second computing system (Linder, 
generating the symmetric encryption key based on the verification of the second digital signature (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process).
Regarding Claim 30, Davis in view of Linder discloses the apparatus of claim 21, wherein: 
the first portion of the event data comprises sensitive data, and a second portion of the event data comprises insensitive data (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); and 
the at least one processor is further configured to perform operations that process the event data to identify the first and second portions (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system 

Regarding Claim 31, Davis discloses a computer-implemented method, comprising: 
transmitting, by the at least one processor, message data to the second computing system, the message data comprising the encrypted first portion of the event data, and the message data causing the second computing system to record the encrypted first portion of the event data within one or more elements of a distributed ledger (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in 
 transmitting, by the at least one processor, query data to the first computing system, the query data causing the first computing system to access product status data within the distributed ledger (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving 
receiving, by the at least one processor, the product status data from the first computing system (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to 
Davis does not explicitly discuss the following limitation that Linder teaches:
receiving, from a first computing system, and by at least one processor, a public cryptographic key of a second computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process);
encrypting, by the at least one processor, a first portion of event data using a symmetric encryption key derived from the public cryptographic key (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to 
Davis in view of Linder are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “providing network security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Davis in view of Linder to include the idea of utilizing encryption with computing devices and communicating encrypted data via network and public ledger. It will also enhance the security of the system by blocking the fraudulent users.

Regarding Claim 32, Davis in view of Linder discloses the computer-implemented method of claim 31, wherein: 
the event data characterizes an occurrence of one or more events within a lifecycle of a product (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the 
the query data comprises a request for a status of the product within the lifecycle, the request comprising a product identifier (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a 
the product status data identifies the status of the product within the lifecycle (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); and 
the one or more elements of the distributed ledger track the occurrence of the one or more events within the lifecycle of the product (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the 

Regarding Claim 33, Davis in view of Linder discloses the computer-implemented method of claim 32, wherein: 
the query data comprises an identifier of a product (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain 
the query data further causes the second computing system to access instructions recorded onto the distributed ledger, the second computing system being configured to execute the instructions to perform operations including identifying the product status data within the distributed ledger based on the product identifier (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated 

Regarding Claim 34, Davis in view of Linder discloses the computer-implemented method of claim 33, wherein: 
the product comprises an EMV-compatible payment card (Davis, ¶[0122], an issuing financial institution may issue a payment card or other suitable payment instrument to a consumer); 
the events comprise an issuer event, a personalization event, a decommissioning event, or a delivery event (Davis, ¶[0122], an issuing financial institution may issue a payment card or other suitable payment instrument to a consumer); 
the product identifier comprises a public cryptographic key associated with the EMV-compatible payment card (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one 
the instructions recorded onto the distributed ledger data establish a distributed smart contract (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain).

Regarding Claim 35, Davis in view of Linder discloses the computer-implemented method of claim 31, further comprising: 
by the at least one processor, computing a first hash value based on the event data, and computing a second hash value based on the encrypted first portion of the event data and an unencrypted second portion of the event data (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); 
generating the message data by the at least one processor, the message data further comprising the encrypted first portion of the event data, the unencrypted second portion of the event data, and the first and second hash values (Davis, ¶[0099], the posting of the hash value may 
by the at least one processor, applying a first digital signature to the message data; and transmitting, by the at least one processor, the message data and the applied digital signature to the second computing system (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the 

Regarding Claim 36, Davis in view of Linder discloses the computer-implemented method of claim 35, wherein the message data further causes the second computing system to perform operations including:
computing a third hash value based on the encrypted first portion of event data and the unencrypted second portion of the event data (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic transaction. The hash value may be generated by the application of one or more hashing algorithms to the data stored in the additional data element included in the generated authorization response. The transmitting device of the issuer processing server may electronically transmit the hash value to the blockchain system for posing to the opaque blockchain. ¶[0084], the validation module of acquirer processing server and issuer processing server may validate the hash value included in the block of the opaque blockchain as being equivalent to the value generated by the respective data 
decrypting the encrypted first portion of the event data using the symmetric encryption key (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process); 
computing a fourth hash value based on the decrypted first portion of the event data and the unencrypted second portion of the event data (Davis, ¶[0082], the hashing module of the issuer processing server may 
and 
verifying the integrity of the message data based on (i) a verification of the applied first digital signature, (ii) a comparison of the first and the third hash values, and (iii) a comparison of the second and the fourth hash values (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic 
applying a second digital signature to the message data based on the verified integrity; and recording the encrypted first portion of the event data, the unencrypted second portion of the event data, the first and second hash values, the applied first digital signature, and the applied second digital signature onto the one or more elements of the distributed ledger (Davis, ¶[0082], the hashing module of the issuer processing server may generate a hash value for the electronic 

Regarding Claim 37, Davis in view of Linder discloses the computer-implemented method of claim 31, further comprising: 
transmitting, to the first computing system, and by the at least one processor, a request for the public cryptographic key of the second computing system, the request causing the first computing system to access instructions recorded onto the distributed ledger, and the first 
receiving, by the at least one processor, the public cryptographic key from the first computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and 
generating, by the at least one processor, the symmetric encryption key based on an application of a symmetric key generation algorithm to the public cryptographic key of the second computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process).

Regarding Claim 38, Davis in view of Linder discloses the computer-implemented method of claim 37, wherein: 
the computer-implemented method further comprises: 
obtaining, by the at least one processor, a public cryptographic key associated with the instructions recorded onto the distributed ledger (Linder, ¶[0019], the cryptographic key may be split into N portions, 
based on the public cryptographic key associated with the additional instructions, verifying, by the at least one processor, a second digital signature applied to the public cryptographic key of the second computing system; and generating the symmetric encryption key comprises generating the symmetric encryption key based on the verification of the second digital signature (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM 

Regarding Claim 39, Davis in view of Linder discloses the computer-implemented method of claim 32, wherein: 
the first portion of the event data comprises sensitive data, and a second portion of the event data comprises insensitive data (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of blocks, a header and one or more transaction values and validating by a validation module the electronic transaction based on existing of a transaction value for a block included in the received blockchain that corresponds to the generated hash value. ¶[0117], a query may be executed by a query module to identify a preceding block of the plurality of blocks included in the blockchain); and 


Regarding Claim 40, Davis discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: 
transmitting message data to the second computing system, the message data comprising the encrypted first portion of the event data, 
transmitting query data to the first computing system, the query data causing the first computing system to access product status data within the distributed ledger (Davis, ¶[0099], the posting of the hash 
receiving the product status data from the first computing system (Davis, ¶[0099], the posting of the hash value may include electronically transmitting the hash value to a blockchain system associated with the opaque blockchain using the transmitting device. The issuer processing server may receive the opaque blockchain from the blockchain system that includes a new blockchain including the electronic’s hash value following verification of the opaque blockchain. ¶[0113], receiving by the receiving device of the processing server, the blockchain, wherein the blckchain includes a plurality of blocks, each block of the plurality of 
Davis does not explicitly discuss the following limitation that Linder teaches:
receiving, from a first computing system, a public cryptographic key of a second computing system (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic key may be recovered and produced via at least K portions of the N portions of the split cryptographic key where K<=N. Cryptographic key may be utilized to encrypt and decrypt data stored via a device and the N portions of the split cryptographic key may be distributed to or held by one or more devices. ¶[0040], the device may provide the public key and the private key pair. A master key, KeyM may be produced, and KeyM may be utilized in a symmetric cryptographic process that may encrypt and decrypt data stored via the device. KeyM may be split into multiple segments utilizing a threshold key sharing process); 
encrypting a first portion of event data using a symmetric encryption key derived from the public cryptographic key (Linder, ¶[0019], the cryptographic key may be split into N portions, where the cryptographic 
Davis in view of Linder are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “providing network security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Davis in view of Linder to include the idea of utilizing encryption with computing devices and communicating encrypted data via network and public ledger. It will also enhance the security of the system by blocking the fraudulent users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433